 

Exhibit 10.6 

 

CONFIDENTIAL SETTLEMENT AND RELEASE AGREEMENT

 

TIDS SETTLEMENT AND RELEASE AGREEMENT (“Agreement”) is made as of May 10, 2017
(the “Settlement Date”), by and between Douglas C. Anderson (“Anderson”) and
Diego Pellicer Worldwide, Inc., a Delaware corporation (“DPWW’’ or “Respondent”)
(collectively, the “Parties”).

 

I. RECITALS

 

WHEREAS, on or around March 10, 2017, Anderson, through his counsel, filed a
Demand for Arbitration against Respondent with the American Arbitration
Association (“AAA”), under case number 01-17-0001-5429 (the “Action”);

 

WHEREAS, each Party understands that by executing this Agreement, neither it nor
the other Party acknowledges or admits to any liability, culpability or
responsibility for any acts or omissions concerning the claims herein. This
Agreement is entered into solely for the purposes of avoiding and terminating
all further arbitration or litigation concerning any claims either Party may
have against the other. It is in in no way to be construed as, and does not
constitute, an admission of liability or responsibility by any party hereto;

 

WHEREAS, the Parties desire to enter into this Agreement to conclude the
disputes between them in the Action and all matters that were asserted or that
could have been asserted by Anderson in the Action, or any other claims by
Anderson against Respondent, arising on or prior to the date of this Agreement;

 

NOW, THEREFORE, in consideration of the covenants, conditions and promises
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound, hereby agree as follows:

 

II. AGREEMENT

 

1. Recitals. The foregoing Recitals are incorporated herein, and made a part of
this Agreement.

 

2. Consideration.

 

a. Respondent will pay or cause to be paid to Anderson the sum of $125,000.00
(“Settlement Payment”), of which $50,000 will be paid by May 10, 2017 and
$75,000 shall be paid six (6) months later (on or before Nov. 10, 2017). Both
payments shall be paid by wire transfer to counsel for Anderson as follows:
“Harrigan Leyh Farmer & Thomsen f/b/o Douglas Anderson.” Counsel for Anderson
shall provide wiring instructions to Respondent upon execution of the Agreement.

 

 1 

  

 

b. Respondent shall issue Anderson 1,000,000 shares of DPWW stock upon execution
of the Agreement. Upon Anderson’s receipt of DPWW shares as referenced herein,
Anderson shall own approximately 7.875% of DPWW’s outstanding stock. DPWW agrees
that, should DPWW issue additional shares unrelated to an existing agreement, or
without compensation, to the current Directors or Officers of DPWW, such that
Anderson’s beneficial ownership interest in DPVfW falls below 7.75% at any time
before December 2018, Anderson shall be granted additional shares of DPWW to
ensure his equity interest in DPWW is at least 7.75% of the Company. This
provision shall be similar to the maintenance rights that other executives of
DPWW have received pursuant to their respective employment agreements. Any
re-allocation of shares to Anderson would occur at the same time as the
executives of DPWW. Notwithstanding the foregoing, this provision shall not
provide for a rebalancing of Anderson’s shares/ownership interest in DPWW for
shares issued by DPWW for financing, mergers and acquisitions, loans to third
parties, and more importantly, upon any public offering(s) in excess
ofUS$20,000,000.

 

c. DPWW agrees that Anderson’s shares ofDPWW shall receive any other special
rights afforded to the current officers and directors, from execution of the
Agreement until September 16, 2019.

 

d. DPWW agrees that any funding opportunity presented to a new or current
investor shall also be made available to those investors who invested in DPWW
prior to 2017, and that any such opportunity shall remain open for a reasonable
period, but shall not remain open any longer than would impair the viability of
the offer. Anderson agrees that he will, within ten (10) business days of
execution of this Agreement, provide an accurate contact list of any such
investors and other necessary information to DPWW. Anderson agrees that DPWW
shall have no obligation to any investor left off the list by Anderson.

 

e. Upon the Parties’ execution of this Agreement, Anderson shall immediately
resign as a board member, officer, and/or employee of DPWW. Anderson further
agrees to execute any reasonable and necessary documents required to accomplish
this termination of Anderson’s status with DPWW.

 

f. To secure the Settlement Payment (described in subsection (a) of this
Paragraph 2), the Company shall execute and deliver to Anderson a Confession of
Judgment in the amount of One Hundred Twenty Five Thousand dollars ($125,000),
bearing interest at the statutory rate of twelve percent per annum (12%) from
the Settlement Date; however, if the Payment is made timely and in full, the
Confession of Judgment shall not be presented to any Court and Anderson will
waive and discharge the Company from all interest. Such Confession shall further
contain a provision for the recovery of all costs, expenses, and attorneys’ fees
incurred (whether a lawsuit is instituted or not). A true and correct copy of
the executed Confession of Judgment is attached hereto as Attachment A.

 

 2 

  

 



3. Treatment of Payment. Respondent in no way represents or warrants the income
tax treatment or consequences of the Settlement Terms (including any payment to
Anderson) and is in no way responsible for the division of the Settlement Terms
(including any payment to Anderson) between Anderson and his counsel.

 

4. Dismissal with Prejudice by Anderson. Within three (3) business days of the
later of the execution of this Agreement or the receipt by Anderson of the first
payment contemplated under Paragraph 2(a) of this Agreement, Anderson shall file
with AAA a formal Dismissal with Prejudice as to Respondent concerning all
claims asserted by Anderson in the Action.

 

5. Release.

 

a. By execution of this Agreement and for the good and valuable consideration
described herein, and subject only to the exceptions set forth in Subsection (c)
of this Paragraph 5, below, Anderson and his past or present affiliates,
businesses, related entities, agents, employees, attorneys, accountants,
auditors, advisors, contractors, representatives, trustees, spouses, marital
communities, heirs, insurers, executors, administrators, partners, personal
representatives, predecessors, successors, transferees and/or assigns, hereby
unconditionally, irrevocably, fully and forever releases and discharges DPWW
from any and all actions, claims, causes of action, lawsuits, liabilities,
contracts, controversies, agreements, damages, attorneys’ fees, expenses and
obligations of any nature whatsoever, including but not limited to any and all
causes of action-known or unknown-that Anderson has or may have. Anderson will
not pursue or institute any action, claim or proceeding at law or equity, or
otherwise directly or indirectly pursue any action, claim or proceeding against
DPWW, or their respective affiliates, related entities, agents, employees,
officers, directors, stockholders, attorneys, accountants, contractors,
representatives, trustees, heirs, insurers, executors, administrators,
underwriters, partners, personal representatives, predecessors, successors,
transferees and/or assigns with respect to the Action or the facts or
allegations underlying the Action as described in this Agreement.

 

b. By execution of this Agreement, and for good and valuable consideration which
each acknowledges and accepts, DPWW and its respective past or present
affiliates, subsidiaries, related entities, agents, employees, officers,
directors, stockholders, attorneys, accountants, auditors, advisors,
contractors, representatives, trustees, spouses, immediate family members,
marital communities, heirs, insurers, executors, administrators, underwriters,
partners, personal representatives, predecessors, successors, transferees and/or
assigns, hereby unconditionally, irrevocably, fully and forever release and
discharge Anderson from any and all actions, claims, causes of action, lawsuits,
liabilities, contracts, controversies, agreements, damages, attorneys’ fees,
expenses and obligations of any nature whatsoever, including but not limited to
any and all causes of action-known or unknown-that DPWW has or may have. DPWW
agrees not to pursue or institute any action, claim or proceeding at law or
equity, or otherwise directly or indirectly pursue any action, claim or
proceeding against Anderson, his agents, attorneys, representatives, heirs,
executors, administrators, personal representatives, successors, transferees
and/or assigns with respect to the Action or facts or allegations underlying the
Action as described in this Agreement.

 

 3 

  

 



c. Anderson is not releasing on his own behalf, or on behalf of his attorneys,
DPWW’s obligation to pay Anderson’s attorneys’ fees under the separate
Settlement Agreement and Confession of Judgment executed this same date as
between DPWW, Anderson’s counsel, and Anderson. Only upon DPWW’s full and
complete satisfaction of the terms of that separate Settlement Agreement will
Anderson be deemed to have released DPWW from all claims and causes of action
regarding the Company’s obligation to pay his attorneys’ fees in connection with
this Action and the Davis Litigation.

 

6. Enforcement of Agreement.

 

a. It is expressly agreed and understood by the Parties that neither the
releases nor any other provisions of this Agreement are intended to release the
Parties from the obligations contained herein (or the separate Settlement
Agreement executed this same date by Anderson, his counsel, and DPWW), and each
Party to this Agreement hereby expressly reserves any claims arising solely out
of the obligations created by this Agreement.

 

b. Each Party represents that it has not assigned or transferred or pwported to
assign or transfer to any person or entity, any note, claim or cause of action
arising out of or related to the matters released herein or any portion thereof
or interest therein, and each Party agrees to hold the other harmless from and
against any and all claims based on or arising out of any such assignment or
transfer, or pwported assignment or transfer.

 

c. This Agreement has been duly executed and delivered and constitutes the valid
and binding obligation of the Parties signing such Agreement.

 

d. This Agreement shall be binding upon and inure to the benefit of the
representatives, successors or assigns of each Party.

 

7. Representations by DPWW. To the best knowledge ofDPWW, after due and
reasonable inquiry, DPWW states and represents:

 

a. It is not aware of any facts, events, or circumstances which would materially
impair its ability to make the full amount of the Payment, timely, as set forth
in Article II, Paragraph 2(a) above.

 

b. It is not planning or intending, and knows of no facts, events, or
circumstances which may cause it, to file any petition in Bankruptcy or seek any
relief from a Bankruptcy court, seek appointment of a receiver, or make any
assignment for the benefit of creditors.

 

 4 

  

 



c. It knows of no facts, events, or circumstances by which any third party or
creditor of DPWW may file a petition to place DPWW in involuntary bankruptcy, or
seek to seize, foreclose upon, or collect against the assets of DPWW.

 

d. It is not planning or intending, nor has it taken any efforts toward, any
dissolution, winding-up, merger, or reorganization, nor the sale, pledging, or
transfer of all or substantially all of DPWW’s assets during the time period in
which DPWW has agreed to make the payments described in Paragraph 2(a) above.

 

e. It has obtained all approvals and consents necessary to both enter into this
Agreement and execute the Confession of Judgment set forth in Article Il,
Paragraph 2 above.

 



f. It understands and acknowledges that the Representations set forth in this
Paragraph are terms material to this Agreement on which Anderson is relying and
would not enter into this agreement without such Representations.

 

8. Settlement of Disputed Claims. This Agreement constitutes a full, complete,
and final settlement (according to the terms stated herein) of all disputed
claims and liabilities claimed and denied. This Agreement effects the settlement
of claims that are denied and contested, and the Parties agree that nothing
contained herein shall be construed as an admission by any Party of any
liability or fault of any kind to any other Party or to any other person or
entity, all such liability or fault being expressly denied. Rather, each Party
agrees to these terms and conditions because it recognizes the risks and costs
inherent in the Litigation, and believes this Agreement is a prudent and
reasonable way to control those risks and costs.

 

9. Integrated Agreement. This Agreement contains the entire agreement and
understanding among the Parties regarding the matters set forth herein and
supersedes all previous negotiations, discussions and understandings regarding
such matters. The Parties acknowledge and represent that they have not relied on
any promise, inducement, representation, or other statement made in connection
with this Agreement that is not expressly contained herein. The terms of this
Agreement are contractual and not a mere recital.

 

10. No Oral Modification. This Agreement cannot be altered, amended, or modified
in any respect, except by a writing duly executed by the Parties.

 

11. Interpretation of Agreement. This Agreement shall be construed without
regard to the Party or Parties responsible for its preparation, and shall be
deemed to have been prepared collectively by the Parties. Any ambiguity or
uncertainty arising herein shall not be interpreted or construed against any
Party hereto on the basis that a Party prepared or drafted a particular
provision of this Agreement.

 

 5 

  

 



12. Choice of Law. The law of the State of Washington (without regard to its
conflict of laws provision) shall govern the interpretation and enforcement of
this Agreement.

 

13. Severability of Parts. If any portion, provision, or part of this Agreement
is held, determined or adjudicated by any court of competent jurisdiction to be
invalid, unenforceable or void for any reason whatsoever, each such portion,
provision, or part shall be severed from the remaining portions, provisions or
parts of this Agreement, and such determination or adjudication shall not affect
the validity or enforceability of the remaining portions, provisions, or parts.

 

14. Execution in Counterparts. This Agreement may be executed and delivered in
two or more counterparts, each of which when so executed and delivered shall be
an original, but such counterparts together shall constitute but one and the
same instrument and Agreement.

 

15  Confidentiality. The Parties and their attorneys recognize that this
Agreement is confidential and confidentiality is a material provision of this
Agreement in order to prevent damage to one or more of the Parties. The Parties
agree, warrant, and represent that they will not disclose the terms of this
Agreement to anyone other than (i) accountants, attorneys, and other financial
consultants to obtain their advice concerning the settlement, and the Parties
agree to advise their consultants that the information provided is strictly
confidential; and (ii) to others in order to comply with court, agency, or other
legal process, with advance written notice to the other Parties, subject to the
requirements of Paragraph 16, below.

 

16. Notice Prior to Required Disclosure. If either Party receives any subpoena
in any private civil matter purporting to require or compel information that is
protected from disclosure under this Agreement, including paragraph 14 above,
such party shall give counsel of record for the other Party-Mark David Hunter,
Esquire, of Hunter Taubman Fischer & Li LLC on behalf of Respondent and Shane P.
Cramer, of Harrigan Leyh Farmer & Thomsen LLP for Anderson-sufficient to allow
counsel for the other Party a reasonable opportunity to intervene or appear
before any disclosure is made.

 

17. Cooperation of Parties. The Parties agree to cooperate to accomplish the
purpose of this Agreement and to execute any and all supplementary documents and
to take all additional actions not inconsistent with the terms set forth in this
Agreement that are necessary and appropriate to give full force and effect to
the terms and intent of this Agreement.

 

18. Legal Capacity. The Parties represent, warrant, covenant and agree that:( a)
each of them has the authority to enter into this Agreement and to fulfill and
perform its obligations hereunder; (b) the persons signing this Agreement are
competent and authorized to do so; (c) this Agreement is enforceable in
accordance with its terms; and (d) the execution and delivery of this Agreement
does not and will not conflict with, breach or result in the breach of any other
agreement, document, ordinance, rule, regulation, judgment, order, injunction,
decree, right, title or interest, lien, encumbrance, obligation, covenant,
representation or warranty to which the Party has agreed or is subject.

 

19. Advice of Counsel. The Parties have been fully advised by their respective
counsel as to the legal and binding effect of the general release and other
Agreements provided herein and having been so advised, freely-and-voluntarily
sign-this Agreement.

 

 6 

  



 

IN WITNESS WHEREOF, the Parties and their counsel hereto have caused this
Agreement to be executed.

 

/s/ Douglas Anderson   Date 5 – 11 - 17 Douglas Anderson    

 

      Diego Pellicer Worldwide, Inc.           By: /s/ Ron Throgmartin  

Date: May 12, 2017



  Ron Throgmartin     Title: Chief Executive Officer    

 

 7 

  

